ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-263, recommending that LUCIO A. PETRO-CELLI of ENGLEWOOD CLIFFS, who was admitted to the bar of this State in 1987, and who thereafter was temporarily suspended from practice by Order of the Court filed November 24, 2003, and who remains suspended at this time, be disbarred for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 4.1(a) (false statement of material fact), RPC 5.5(a)(1) (unauthorized practice of law), RPC 8.1(a) (false statement to disciplinary authorities), RPC 8.1(b) (failure to file affidavit of compliance), RPC 8.4(b) (commission of criminal act), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and Rule 1:20-20 (governing conduct of suspended attorneys);
And LUCIO A. PETROCELLI having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that LUCIO A. PETROCELLI be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that LUCIO A. PETROCELLI be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by LUCIO A. PETROCELLI pursuant to Rule 1:21-6, which were restrained from disbursement by Order filed November 4, 2003, shall be transferred by the financial institution to the Clerk of the Superior *224Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.